Case: 14-5049   Document: 8      Page: 1   Filed: 04/17/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  DARRYL L. COOK,
                  Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5049
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00870-PEC, Chief Judge Patricia E.
Campbell-Smith.
                 ______________________

                     ON MOTION
                 ______________________

                      PER CURIAM.
                       ORDER
    Darryl L. Cook moves this court to direct the Warden
of the Estill Federal Prison Camp, where Mr. Cook is
incarcerated, to authorize a furlough so that Mr. Cook can
appear in person in this appeal. The United States moves
for leave to respond out of time and opposes. Mr. Cook
also moves for a 60-day stay to complete an evidentiary
hearing in his habeas corpus case in the United States
Case: 14-5049      Document: 8      Page: 2     Filed: 04/17/2014



2                                     COOK    v. US



District Court for the Northern District of Alabama,
which this court construes as an unopposed motion for an
extension of time to file his informal opening brief.
      Upon consideration thereof,
      IT IS ORDERED THAT:
     (1) The United States’ motion for leave to respond out
of time is granted. The response is accepted as filed.
      (2) Mr. Cook’s motion to appear is denied.
    (3) Mr. Cook’s motion to stay is granted to the extent
that his opening brief shall be due by June 2, 2014.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


s30